DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/CA2018/051608, filed 17 Dec 2018; claims benefit of provisional application 62/621,987, filed 25 Jan 2018; and claims benefit of foreign priority document CHINA 201711364533.8, filed 18 Dec 2017; this foreign priority document is not in English.

Claims 4-18 and 20-24 are pending in the current application. Claims 16-18, 20, and 22-24, drawn to non-elected inventions, are withdrawn. Claims 4-15 and 21 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 4-15 and 21, in the reply filed on 05 Aug 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-18, 20, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 Aug 2022.

Applicant’s election of species of compound 16 in the reply filed on 05 Aug 2022 is acknowledged.
However, upon reconsideration of the teachings of the prior art, this election of species requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the compound of claim 4, wherein the compound is an alpha-anomer, a beta-anomer, or a mixture of alpha- and beta-anomers." There is insufficient antecedent basis for this limitation in the claim. Claim 4 recites a compound of Formula (II) which can exist as a polymeric compound where n is 1 to 6. In the case of a polymeric compound, each monomer would possess an anomeric carbon at the C1 position of the glucosamine ring. It is unclear if claim 7 refers to each anomeric center in a polymeric compound or to a single anomeric center in the polymeric compound.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the compound of claim 4, wherein the compound is an alpha-anomer, a beta-anomer, or a mixture of alpha- and beta-anomers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 recites a compound of Formula (II) which can exist as a polymeric compound where n is 1 to 6. In the case of a polymeric compound, each monomer would possess an anomeric carbon at the C1 position of the glucosamine ring. As detailed above, it is unclear if claim 7 refers to each anomeric center or to a single anomeric center in the polymeric compound. Further, if the claim 7 refers to each and every anomeric center or in the case where n = 1, each anomeric center must exist as either an alpha-anomer, a beta-anomer, or a mixture of alpha- and beta-anomers. Therefore claim 7 as recited is identical in scope with claim 4, or fails to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomena of a product of nature without significantly more. The claim(s) recite(s) a compound of Formula (II), (III), or (IV). This judicial exception is not integrated into a practical application because the claims are drawn to the compound itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to the compound itself.
Dwivedi et al. (J. Nat. Prod., 2008, 71, p637–641, provided by Applicant in IDS mailed 20 Oct 2021) discloses three new glucosamine derivatives were isolated from an extract of Serratia sp. The glucosamine derivatives contained a common core consisting of an N-butyl-R-glucopyranosylamide, which was acylated at the C-1 oxygen with valine. The differences between the derivatives arise from the nature of the acyl groups attached to the N-terminus of valine, which were identified as the linear fatty acid moieties C16:1, C15, or C14. (page 637, abstract) Dwivedi et al. the structures of the N-butylglucosamine ester derivatives 
    PNG
    media_image1.png
    90
    161
    media_image1.png
    Greyscale
, (page 640, scheme 2) corresponding to claimed formula (II) where R1 is the amino acid or peptide valine having a fatty acid acyl group attached to the N-terminus, R2 is H, R3 is H, R4 is H, and R5 is H, and n = 1, and similarly claimed formulas (III) and (IV). Dwivedi et al. discloses the compounds characterized by NMR spectroscopy, (page 640, left column, table 4) implying that the compounds contain atoms having isotopes at natural abundance meeting limitations of claims 9 and 10. 
Therefore the claimed invention encompasses the natural phenomena of a product of nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohnlein et al. (Eur. J. Lipid Sci. Technol. 2014, 116, p423–428, provided by Applicant in IDS mailed 20 Oct 2021).
Pohnlein et al. discloses N‐acetyl‐glucosamine fatty acid esters were synthesized by a lipase‐catalyzed transesterification with methyl hexanoate and N‐acetyl‐glucosamine (GlcNAc). Additionally N‐butyryl‐glucosamine (GlcNBu) was used for a similar synthesis, leading to the formation of 2‐(butyrylamino)‐2‐deoxy‐6‐O‐hexanoate‐D‐glucose. Glycolipids are used in a wide range of applications, ranging from food, cosmetic, and pharmaceutical formulations, where they can be used as emulsifiers or foaming agents to classic cleaning products, utilizing their good detergent properties. Novel glycolipids with tailor‐made properties might be useful to improve any of the named applications and widen the diversity of available environmentally friendly surfactants, often termed “green surfactants.” Glycolipids are the most prominent example therefrom. (page 423, abstract) Pohnlein et al. discloses the 2‐(butyrylamino)‐2‐deoxy‐6‐O‐hexanoate‐D‐glucose having the chemical structure 
    PNG
    media_image2.png
    96
    129
    media_image2.png
    Greyscale
 where R = CH2-CH2-CH3, (page 424, figure 1) corresponding to claimed formula (II) where R1 is H, R2 is H, R3 is H, R4 is H, and R5 is the acyl group derived from the carboxylic acid hexanoic acid, and n = 1, and similarly claimed formulas (III) and (IV), meeting limitations of claims 4-6. The chemical structure shows the beta-anomer of glucose, meeting limitations of claim 7. Pohnlein et al. discloses the compounds characterized by NMR spectroscopy, (page 425, left column, paragraph 2) implying that the compounds contain atoms having isotopes at natural abundance meeting limitations of claims 9 and 10. 

Claims 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwivedi et al. (J. Nat. Prod., 2008, 71, p637–641, provided by Applicant in IDS mailed 20 Oct 2021).
Dwivedi et al. discloses three new glucosamine derivatives were isolated from an extract of Serratia sp. The glucosamine derivatives contained a common core consisting of an N-butyl-R-glucopyranosylamide, which was acylated at the C-1 oxygen with valine. The differences between the derivatives arise from the nature of the acyl groups attached to the N-terminus of valine, which were identified as the linear fatty acid moieties C16:1, C15, or C14. (page 637, abstract) Dwivedi et al. the structures of the N-butylglucosamine ester derivatives 
    PNG
    media_image1.png
    90
    161
    media_image1.png
    Greyscale
, (page 640, scheme 2) corresponding to claimed formula (II) where R1 is the amino acid or peptide valine having a fatty acid acyl group attached to the N-terminus, R2 is H, R3 is H, R4 is H, and R5 is H, and n = 1, and similarly claimed formulas (III) and (IV). Dwivedi et al. discloses the compounds characterized by NMR spectroscopy, (page 640, left column, table 4) implying that the compounds contain atoms having isotopes at natural abundance meeting limitations of claims 9 and 10. 

Claims 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pertel et al. (Bioorg. Khim., 1995, 21(3), p226-229, provided by Applicant in IDS mailed 16 Jun 2020).
Pertel et al. discloses the chemical synthetic pathway including the chemical structure of compound VIII 
    PNG
    media_image3.png
    128
    196
    media_image3.png
    Greyscale
, (page 227) corresponding to claimed formula (II) where R1 is H, R2 is H, R3 is acetyl, R4 is acetyl, and R5 is acetyl, and n = 1, and similarly claimed formulas (III) and (IV). Pertel et al. discloses the compounds characterized by NMR, (page 228) implying that the compounds contain atoms having isotopes at natural abundance meeting limitations of claims 9 and 10. 

Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meindl et al. (Monatshefte Fur Chemie/Chemical Monthly, 1966, 97(6), p1628-1647, provided by Applicant in IDS mailed 20 Oct 2021).
Meindl et al. identifies by name the compound 2-acylamino-2-deoxy-4,6-O-benzyliden-D-glucopyranose, and the embodiment 2B where the N-acyl group is N-butyryl. (page 1630, table 2). The named compound would have the chemical structure 
    PNG
    media_image4.png
    96
    196
    media_image4.png
    Greyscale
, corresponding to claimed formula (II) where R1 is H, R2 is H, R3 is H, R4 and R5 together form a heterocyclic ring moiety, and n = 1, and similarly claimed formulas (III) and (IV), and claim 8 at top of page 9. Regarding claim 7, each anomeric center must exist as either an alpha-anomer, a beta-anomer, or a mixture of alpha- and beta-anomers, therefore the disclosed compound inherently falls within the scope of claim 7.

Claim Rejections - 35 USC § 102/103
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meindl et al. (Monatshefte Fur Chemie/Chemical Monthly, 1966, 97(6), p1628-1647, provided by Applicant in IDS mailed 20 Oct 2021).
Meindl et al. discloses as above,
Meindl et al. does not specifically disclose the isotopes of the C, H, O, and/or N atoms of the compound. (claim 9)
The convention in the chemical arts is to omit specific description of atomic isotopes being at natural abundance, such as demonstrated by the atomic weights listed in the well-known Period Table of Elements. Therefore one of ordinary skill in the art would understand that the description in Meindl et al. implies the atomic isotopes being at natural abundance. 
In the alternative it would have been obvious to one of ordinary skill in the art before the time the invention was filed to select the compound of Meindl et al. to be atomic isotopes being at natural abundance. One of ordinary skill in the art would have been motivated to select the compound of Meindl et al. to be atomic isotopes being at natural abundance with a reasonable expectation of success because the convention in the chemical arts is to omit specific description of atomic isotopes being at natural abundance and Meindl et al. does not specifically describe the atomic isotopes in the compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pohnlein et al. (Eur. J. Lipid Sci. Technol. 2014, 116, p423–428, provided by Applicant in IDS mailed 20 Oct 2021) in view of Yan et al. (Enzyme and Microbial Technology, 1999, 25, p725–728, cited in PTO-892).
Pohnlein et al. discloses as above. Pohnlein et al. teaches fatty acid sugar esters, belonging to glycolipids, are surfactants showing high emulsifying, stabilizing, and detergent properties, and find applications in different food, cosmetic, pharmaceutical and cleaning products. (page 423, right column, paragraph 1)
	Pohnlein et al. does not specifically disclose the compound 
    PNG
    media_image5.png
    83
    257
    media_image5.png
    Greyscale
. (claim 8)
Yan et al. teaches 6-O-B-D(+)-Glucose fatty acid monoesters were synthesized from non-activated b-D(1)-glucose and fatty acids or fatty acid methyl esters (C8, C16, C18) with lipase. (page 725, abstract) Yan et al. teaches sugar fatty acid esters are widely used as surfactants and emulsifiers in the pharmaceutical, cosmetic, and food industry. (page 725, left column, paragraph 1) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Pohnlein et al. in view of Yan et al. in order to substitute the fatty acid to produce novel glycolipids with tailor‐made properties. One of ordinary skill in the art would have been motivated to combine Pohnlein et al. in view of Yan et al. with a reasonable expectation of success because Pohnlein et al. teaches it is desired to produce novel glycolipids with tailor‐made surfactant properties, Pohnlein et al. cites the teachings of Yan et al., and Yan et al. teaches varying the fatty acids or fatty acid methyl esters such as the C8 alternative, and one of ordinary skill in the art would reasonably expect that varying the fatty acid would predictably tailor the surfactant properties of the resulting glycolipid. 

Claims 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pohnlein et al. (Eur. J. Lipid Sci. Technol. 2014, 116, p423–428, provided by Applicant in IDS mailed 20 Oct 2021) in view of Maggio (US 2014/0128479, published 08 May 2014, cited in PTO-892).
Pohnlein et al. teaches as above. Pohnlein et al. teaches fatty acid sugar esters, belonging to glycolipids, are surfactants showing high emulsifying, stabilizing, and detergent properties, and find applications in different food, cosmetic, pharmaceutical and cleaning products. (page 423, right column, paragraph 1)
Pohnlein et al. does not specifically disclose a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier. (claim 11) Pohnlein et al. does not specifically disclose a kit comprising the compound and instructions for use thereof. (claim 21)
Maggio teaches a composition including a surfactant and at least one alkyl glycoside and/or saccharide alkyl ester and a drug. The invention also provides compositions that enhance absorption of drugs via the oral, ocular, nasal, nasolacrimal, inhalation or pulmonary, oral cavity (sublingual or Buccal cell) or CSF delivery route of a patient. (abstract) Maggio teaches the “alkyl glycoside" refers to any sugar joined by a linkage to any hydrophobic alkyl, as is known in the art. The alkylglycosides of the invention can be synthesized by known procedures, i.e., chemically or enzymatically. (page 4, paragraph 56-59) Maggio teaches the therapeutic composition can consist of an admixture with an organic or inorganic carrier or excipient, and can be compounded, for example, with the usual nontoxic, pharmaceutically acceptable carriers for tablets, pellets, capsules, suppositories, solutions, emulsions, suspensions, or other form suitable for use. (page 3, paragraph 51) Maggio teaches in another aspect, the invention provides a controlled release dosage composition comprising a coating that becomes permeable upon sustained contact with contents of the gastrointestinal tract, (page 3, paragraphs 41-45) or an enteric coating. Maggio teaches the drug MIACALCIN contains a product information sheet which can be found online or as a product insert. (page 9, paragraph 99)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Pohnlein et al. in view of Maggio in order to formulate the glycolipid compound taught by Pohnlein et al. in a pharmaceutical product taught by Maggio. One of ordinary skill in the art would have been motivated to combine Pohnlein et al. in view of Maggio with a reasonable expectation of success because Pohnlein et al. teaches the fatty acid sugar esters find applications in pharmaceutical product, and Maggio teaches a pharmaceutical product comprising an alkyl glycoside that is any sugar joined by a linkage to any hydrophobic alkyl, as is known in the art. See also MPEP 2144.06 at II. providing "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art..." and "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." In this case Pohnlein et al. and Maggio teach the equivalency of alkyl glycosides as surfactants that find applications in pharmaceutical product is recognized in the art. Regarding claim 21, Maggio teaches the drug MIACALCIN contains a product information sheet which can be found online or as a product insert, suggesting it would have been obvious to one of ordinary skill in the art to include printed matter describing the drug in a drug product. See also MPEP 2111.05 especially at I.B. providing "For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, 9-20, and 22-33 of copending Application No. 16/222,125 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Reference Claims 6-7, and 9-15 are drawn to a compound of formula (IV) and pharmaceutical compositions comprising thereof fully encompassed within the scope of instant claims 4-7 and 9-15. Reference claims 22-23 recite specific compounds and pharmaceutical compositions comprising thereof encompassed within the scope of instant claims 4-15. Therefore Reference Claims 6-7, 9-15, and 22-33 would anticipate the claims 4-15. Reference Claims 16-20 are drawn to the use of the compounds, and make obvious possession of the compound used therein. Therefore Reference Claims 16-20 in view of Reference Claims 6-7, 9-15, and 22-33 would make obvious claims 4-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The application and the reference application are deemed to have the same effective U.S. filing date. See MPEP 1490 especially at VI.D.2. 

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, 9-20, and 22-33 of copending Application No. 16/222,125 (reference application) in view of Maggio (US 2014/0128479, published 08 May 2014, cited in PTO-892). 
 Reference Claims 6-7, 9-20, and 22-33 disclose and teach as above.
Reference Claims 6-7, 9-20, and 22-33 do not specifically recite a kit comprising the compound and instructions for use thereof. (claim 21)
Maggio teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Reference Claims 6-7, 9-20, and 22-33 in view of Maggio and arrive at a kit comprising the compound and instructions for use thereof. One of ordinary skill in the art would have been motivated to combine Reference Claims 6-7, 9-20, and 22-33 in view of Maggio with a reasonable expectation of success because Maggio teaches the drug MIACALCIN contains a product information sheet which can be found online or as a product insert, suggesting it would have been obvious to one of ordinary skill in the art to include printed matter describing the drug in a drug product. See also MPEP 2111.05 especially at I.B. providing "For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864."
This is a provisional nonstatutory double patenting rejection. 
The application and the reference application are deemed to have the same effective U.S. filing date. See MPEP 1490 especially at VI.D.2. 

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirby (US RE 29,903, reissued 06 Feb 1979, cited in PTO-892) is the reissue of US 3,987,029 (provided by Applicant in IDS mailed 20 Oct 2021).
Kirby discloses the corrected chemical structure of the compounds designated AM31α, AM31γ, and AM31β as disclosed in US 3,987,029. (column 1, lines 25-40) Kirby discloses the biological source from which the compound is isolated as disclosed in US 3,987,029. (column 2, lines 5-30) Kirby discloses the chemical structure of AM31α, AM31γ, and AM31β having the N-acyl group at the C4 position rather than the C2 position of the sugar ring. Therefore the disclosure of US 3,987,029 does not meet all structural limitations of the claimed invention.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623